Citation Nr: 0737583	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-41 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to February 
1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  An unappealed September 1996 rating decision denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

2.  In February 2003, a claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder 
was received.

3.  Evidence associated with the claims file since the 
unappealed September 1996 rating decision was not of record 
at the time of the September 1996 rating decision and raises 
a reasonable possibility of substantiating the claim.

4.  The medical evidence of record shows that the veteran's 
currently diagnosed psychiatric disorder is due to alcohol 
abuse.

5.  A psychiatric disorder did not develop while serving in 
the line of duty.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).

2.  A psychiatric disorder was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 
3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in March 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in July 
2005, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
While the veteran was not properly notified of the new and 
material evidence requirements for reopening a finally 
decided issue, the Board is not precluded from adjudicating 
the veteran's claim as the Board is taking action favorable 
to the veteran by reopening the claim of entitlement to 
service connection for a psychiatric disorder.  As such, this 
decision poses no risk of prejudice to the veteran with 
regards to the new and material evidence requirements.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  A VA examination was provided to 
the veteran in connection with her claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.

New and Material Evidence

An unappealed rating decision in September 1996 denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder on the basis that the veteran did not 
submit information necessary to adjudicate the claim.  The 
relevant evidence of record at the time of the September 1996 
rating decision consisted of the veteran's service medical 
records and VA outpatient medical records dated from July 
1994 to May 1996.

The veteran did not file a notice of disagreement after the 
September 1996 rating decision.  Therefore, the September 
1996 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO has repeatedly adjudicated the claim without 
deciding whether new and material evidence was presented to 
reopen it, these decisions are not binding on the Board.  The 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

In February 2003, a claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder was 
received.  Evidence of record received since the September 
1996 rating decision includes VA outpatient medical records 
dated from June 2001 to May 2005 and a June 2003 VA mental 
disorders examination report.  All of the evidence received 
since the September1996 rating decision is "new" in that it 
was not of record at the time of the September 1996 decision.  
In addition, a December 2002 VA outpatient report and the 
June 2003 VA mental disorders examination report both 
provided current diagnoses of a psychiatric disorder.  These 
reports also provided etiological opinions which related the 
veteran's diagnosed mental disorder to alcohol abuse.  The 
veteran's service medical records show that she was treated 
for alcohol abuse and dependence during military service.  As 
such, the new evidence relates to unestablished facts 
necessary to substantiate the veteran's claim.  Accordingly, 
the new evidence is material for VA purposes and the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that alcohol and 
nicotine dependence were diagnosed during military service.  
A September 1990 clinical report stated that the veteran was 
an alcoholic.

After separation from military service, a July 1994 VA 
outpatient medical report stated that the veteran had alcohol 
dependence and gave a provisional diagnosis of substance 
abuse.

A May 1996 VA outpatient medical report gave diagnoses of 
alcohol dependence, alcohol withdrawal/delirium tremens 
(resolved), depression not otherwise specified, anxiety 
disorder not otherwise specified, and mixed personality 
disorder.  The medical evidence of record shows that 
psychiatric disorders have been consistently diagnosed since 
May 1996.

A December 2002 VA outpatient mental health note gave 
diagnoses of mixed bipolar affective disorder which was 
"substance induced," alcohol dependence in partial 
remission, and "[r]ule out social phobia."

A June 2003 VA metal disorders examination report gave 
diagnoses of alcohol dependence in partial remission, 
"[a]lcohol-induced bipolar disorder, mixed type," and 
cannabis abuse. 

The medical evidence of record shows that the veteran has a 
currently diagnosed psychiatric disorder.  The only medical 
evidence that provides etiological opinions regarding the 
veteran's diagnosed psychiatric disorder are the December 
2002 VA outpatient mental health note and the June 2003 VA 
metal disorders examination report.  Both of these reports 
stated that the veteran's currently diagnosed psychiatric 
disorder was due to alcohol and substance abuse.  The 
veteran's service and post-service medical records show that 
she has a long history of alcohol abuse, including during 
active military service.


However, VA regulations state that no compensation shall be 
paid if a disability is the result of a veteran's alcohol 
abuse.  An injury or disease incurred during active military, 
naval, or air service shall not be deemed to have been 
incurred in the line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  38 C.F.R. § 3.301(a).  
For the purpose of this regulation, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  
Furthermore, VA's General Counsel has ruled that direct 
service connection for a disability which results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. 
Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 
(1998).

The veteran's statements alone are not sufficient to prove 
that her currently diagnosed psychiatric disorder was 
incurred in or aggravated by military service in a manner 
unrelated to her alcohol abuse.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
she is not a physician, the veteran is not competent to make 
a determination that her currently diagnosed psychiatric 
disorder was incurred in or aggravated by military service in 
a manner unrelated to her alcohol abuse.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the medical evidence 
of record shows that the veteran's currently diagnosed 
psychiatric disorder is due to alcohol abuse.  As such, 
service connection for a psychiatric disorder is barred by 
law.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record shows that the veteran's currently diagnosed 
psychiatric disorder is due to alcohol abuse, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


